Citation Nr: 0722453	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-19 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for skin cancer, to 
include as due to Agent Orange exposure.   
 
2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from August 1969 to January 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 RO rating decision 
that denied service connection for skin cancer, to include as 
due to Agent Orange exposure; PTSD; hepatitis C; and for 
hemorrhoids.  

The veteran provided testimony at a personal hearing at the 
RO in January 2006.  At the January 2006 RO hearing, the 
veteran expressly withdrew the issues of entitlement to 
service connection for hepatitis C and for hemorrhoids.  
Therefore, those issues are no longer before the Board.  In 
March 2007, the veteran testified at a Travel Board hearing 
at the RO.  

The February 2004 RO decision also reopened and denied 
service connection for bilateral hearing loss.  The veteran 
filed a notice of disagreement as to that issue in March 2004 
and a statement of the case was issued in January 2006.  The 
record does not reflect that a timely substantive appeal has 
been submitted.  Thus, the Board does not have jurisdiction 
over that claim.  38 C.F.R. §§ 20.200, 20.202, 20.302.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.





FINDING OF FACT

The veteran's skin cancer, including basal cell carcinoma and 
squamous cell carcinoma, was not present during service or 
for many years thereafter, and was not caused by any incident 
of service including Agent Orange exposure.  


CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated by service, nor 
may such be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in December 2003 and September 2005 letters, 
the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence he has in his possession that pertains 
to the claim.  A March 2006 letter advised the veteran of how 
disability evaluations and effective dates are assigned, and 
the type of evidence which impacts those determinations.  The 
case was last readjudicated in August 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service personnel and available medical records; 
post-service private and VA treatment records; VA examination 
report; articles and photographs submitted by the veteran, 
and hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).
	

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions and testimony; 
service personnel and available medical records; post-service 
private and VA treatment records; VA examination reports; and 
articles and photographs submitted by the veteran.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including 
malignant tumors, will be presumed to have been incurred in 
service if they are manifest to a compensable degree within 
the first year following active service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g. Agent Orange). In the case of such a 
veteran, service incurrence for listed diseases will be 
presumed if they are manifest to a compensable degree within 
specified periods.  This includes chloracne or other acneform 
diseases consistent with chloracne, and porphyria cutanea 
tarda, if manifest to a compensable degree within one year 
after the veteran's last herbicide exposure in Vietnam.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Where service medical records are not available, the Board's 
obligation to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule is heightened.  Pruitt 
v. Derwinski, 2 Vet.App. 83 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  

The veteran had active service from August 1969 to January 
1971.  His service personnel records indicate that he was 
awarded decorations indicating Vietnam service.  

The available service medical records do not show complaints, 
findings, or diagnoses of any skin problems including skin 
cancer.  The January 1971 objective separation examination 
report included a notation that the veteran's skin and 
lymphatics were normal.  

There is no evidence of any skin cancer in the year after 
service, or for many years later.  The first post-service 
clinical reference of record of skin cancer, or for that 
matter any skin problem, is in August 1993, many years after 
the veteran's separation from service.  

An August 1993 unidentified private treatment report 
indicated that the veteran previously had a skin cancer 
removed from his upper chest.  He presently reported that he 
had noted a lesion on the center of his chest for the last 
year or more.  The diagnosis was basal cell epithelioma.  An 
August 1993 report of dermapathology from Cone Memorial 
Hospital related a final diagnosis of basal cell carcinoma.  

Subsequent private and VA treatment records show treatment 
for variously diagnosed skin problems and for skin cancer, 
including basal cell carcinoma and squamous cell carcinoma.  

An August 1999 private treatment report from North Terrace 
Medical Clinic noted that the veteran had multiple skin 
cancers on his arms, face, and chest.  The diagnosis was 
multiple skin cancers.  A December 1999 report from Gold Skin 
Care Center indicated that the veteran was seen for skin 
lesions of the arms, neck, and back.  Biopsy reports from Lab 
One referred to diagnoses including actinic keratoses, basal 
cell carcinoma, and squamous cell carcinoma.  An April 2000 
surgical pathology report from Gold Skin Care Center noted 
that the veteran underwent skin curettage excisions from 
multiple areas of both arms.  The final diagnoses included 
seborrheic keratosis and actinic keratosis.  

A November 2003 VA Agent Orange examination report indicated 
that the veteran reported that he served in the Army as a 
loader.  It was noted that he served in Vietnam in 1970 and 
that his dates of exposure to Agent Orange were unknown.  The 
veteran attributed his rash and skin cancer to Agent Orange.  
A review of systems, as to his skin, indicated that he had 
precancerous skin lesions and a history of cancer removed 
from his body, but that he did not know what type.  The 
examiner reported that the veteran's skin showed well 
differentiated small scattered patches of dry, flaking, 
hypopigmented areas of the arms.  

A January 2005 VA psychiatric examination report noted that 
the veteran had a past medical history that was remarkable 
for some type of skin cancer.  A January 2005 VA treatment 
entry reported that the veteran was seen for a consultation 
with a chief complaint of flaky, hypopigmented areas of the 
arms.  It was noted that he was also concerned with lesions 
on the right forehead, neck, nose, back, chest, and under the 
left eye.  The veteran indicated that he only burned with sun 
exposure and that he had a history of prolonged exposure with 
multiple sunburns.  Another January 2005 report noted that 
the veteran was seen for flaky lesions on the dorsum of the 
arms.  The assessment included basal cell carcinoma of the 
right back and left chest; epidermoid cyst; actinic keratosis 
of the nose and right forehead; and lentigo, left neck.  A 
February 2005 report noted that the veteran would be 
scheduled for excision in March 2005.  A May 2005 entry 
reported that the veteran had skin cancer of the left chest, 
basal cell carcinoma, and shoulder, posteriorly, squamous 
cell carcinoma.  

A January 2006 VA treatment entry indicated that the veteran 
was treated in January 2005 for squamous cell carcinoma of 
the right back and basal cell carcinoma of the left chest.  
It was reported that he had a history of epidermoid cyst, 
actinic keratosis, and lentigo.  The veteran complained of a 
lesion near the scar on the upper arm, back, nose, and chest, 
as well as scaly areas of the arms, neck, and hands.  The 
assessment was squamous cell carcinoma times three and 
actinic keratosis.  

The Board notes that the November 2003 VA Agent Orange 
examination report indicated that the veteran attributed his 
skin rash and skin cancer to Agent Orange exposure.  However, 
that statement is nothing more than a recitation of the 
veteran's belief, with no opinion provided by the examiner.  
As such, it is not probative in linking any present skin 
cancer with service.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber is a medical professional).
	
Additionally, although exposure to Agent Orange is conceded 
due to the veteran's service in Vietnam, his current skin 
cancer, including basal cell carcinoma and squamous cell 
carcinoma, is not among the diseases listed as presumptively 
associated with Agent Orange exposure.  Thus, the veteran is 
not entitled to service connection on a presumptive basis due 
to Agent Orange exposure.  38 C.F.R. § 3.309(e).  The veteran 
may, nonetheless, establish service connection if the 
evidence shows that his current skin cancer was, in fact, 
caused by exposure to Agent Orange or some other incident of 
service.  See Combee v. Brown, F.3d at 1039 (Fed. Cir. 1994).  

The Board observes that the medical records do not suggest 
that any current skin cancer is related to the veteran's 
period of service.  In fact, the probative medical evidence 
provides negative evidence against this finding, indicating 
that the veteran's present skin cancer began many years after 
service, without relationship to service, to include any 
Agent Orange exposure.  

Moreover, as required by statute and agreement, the National 
Academy of Sciences (NAS) submits a report to the Secretary 
every two years regarding the results of their review and 
summarization of the medical literature concerning the 
potential relationship between herbicide exposure and certain 
diseases.  In its most recent report, NAS concluded that 
there is no information contained in the research reviewed 
for Update 2004 to change the conclusion that there is 
inadequate or insufficient evidence to determine whether an 
association exists between exposure to herbicides and basal-
cell and squamous-cell skin cancers.  See Health Outcomes 
Not Associated With Exposure to Certain Herbicide Agents, 72 
Fed. Reg. 32,395 (June 12, 2007).  Taking account of the 
available evidence and NAS' analysis, the Secretary has found 
that the credible evidence against an association between 
herbicide exposure and basal-cell and squamous-cell skin 
cancers outweighs the credible evidence for such an 
association, and he has determined that a positive 
association does not exist.

Because the determination made by the Secretary is based on 
an analysis by the NAS of the scientific literature 
pertaining to herbicide exposure and the development of 
disease that finding is highly probative.  There is no 
medical opinion to the contrary in the record.  

The veteran has alleged in statements and testimony that his 
current skin cancer is related to his period of service, to 
include exposure to Agent Orange.  However, the veteran, as a 
lay person, is not competent to give a medical opinion on the 
diagnosis or etiology of a condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

In the absence of evidence showing skin cancer in service or 
within one year following discharge from service, or 
competent evidence linking his skin cancer to service, to 
include Agent Orange exposure, there is no basis upon which 
to establish service connection.  The Board finds, 
therefore, that the preponderance of the evidence is against 
the claim of entitlement to service connection for skin 
cancer.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for skin cancer, to include as due to 
Agent Orange exposure, is denied.  


REMAND

The other issue on appeal is entitlement to service 
connection for PTSD.  The Board finds that there is a further 
VA duty to assist the veteran in developing evidence 
pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  

The veteran claims service connection for PTSD based on 
alleged stressors occurring during his period of service 
while serving in Vietnam.  

The available service personnel records indicate that the 
veteran was not awarded decorations evidencing combat.  He 
served in Vietnam from March 1970 to January 1971.  His 
occupational specialty was in field artillery.  The veteran 
was also noted to have duties as an ammunition bearer.  

Post-service treatment records show treatment for disorders 
including PTSD.  

The veteran has reported several stressors.  In a December 
2004 statement in support of his claim for PTSD, he reported 
that there were too many events of death and fear of dying 
and they occurred every day.  The veteran stated that he was 
constantly seeing his comrades falling and dying.  He 
indicated that he was all over Vietnam and in Cambodia.  He 
specially stated that he was up in the mountains and that he 
was in artillery and was constantly moving.  

At the January 2006 RO hearing, the veteran testified that he 
was in artillery and that he was in numerous locations in 
Vietnam.  He stated that he was at different firebases and 
that he was in "Arnold Valley" and An Khe.  The veteran 
also noted that he was in Cambodia. 

In a March 2007 statement in support of his claim PTSD, the 
veteran reported that he was with the 319th Airborne Field 
Artillery Regiment.  He stated that he was in Vietnam from 
March 1970 to January 1971.  He enclosed pictures of dead 
bodies and he stated that they were taken after an engagement 
that occurred in May 1970.  The veteran indicated that he 
helped to remove the remains from the battle scene.  He also 
reported receiving heavy enemy fire in September 1970.  

At the March 2007 Board hearing, the veteran stated that he 
was assigned to the 
3rd Battalion, 319th Airborne Field Artillery Regiment, for 
the entire time that he was in Vietnam.  He reported that 
there was an engagement when he was in the Da Nang area and 
that he took photographs of the North Vietnamese who were 
killed.  The veteran stated that because he was in the 
artillery unit he had to go pick up the body parts and put 
them in plastic bags.  He also indicated that he would 
protect the perimeter and fire 105 Howitzers.  He further 
noted that he would be assigned to protect the perimeter with 
an M-16.  The veteran reported that when he was in the field, 
he experienced incoming mortar fire from the enemy as well as 
machine gun fire.  

The veteran has specifically stated that he was exposed to 
stressors, including mortar fire.  The Board observes that a 
mortar attack may in some cases be a satisfactory stressor 
for PTSD.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  As the veteran has provided information sufficient 
to verify claimed stressors through the U.S. Army and Joint 
Services Records Research Center (JSRRC) an attempt to verify 
such stressors should be made.  If a stressor is verified, a 
VA examination should be scheduled to determine whether he 
suffers from PTSD as a result of the verified stressor.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).
        
Accordingly, the case is REMANDED for the following:  

1.  Ask the veteran to identify all 
medical providers who have treated him for 
psychiatric problems and diabetes since 
May 2006.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already in the 
claims folder.  Specifically, VA treatment 
records since May 2006 should be obtained.  

2.  Request that the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
investigate and attempt to verify the 
veteran's alleged stressors with the 
Battery B, 3rd Battalion, 319th Airborne 
Field Artillery Regiment, 173rd Airborne 
Brigade, to specifically include his 
stressors of enemy engagement in Da Nang, 
Vietnam in May 1970, and receiving enemy 
fire in September 1970.  If more detailed 
information is needed for this research, 
the veteran should be given an 
opportunity to provide it.  JSRRC should 
also be asked to provide unit histories 
of the veteran's unit during the 
pertinent time frames.   

3.  If, and only if, a stressor is 
verified, the veteran should be scheduled 
for a VA examination to determine whether 
he has PTSD and whether any PTSD is 
related to a confirmed service-related 
stressor.  

4.  Thereafter, review the veteran's claim 
for entitlement to service connection for 
PTSD.  If the claim is denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


